F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          JUL 14 2000
                                  TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                               Clerk

 FLOYD CANTY,

          Petitioner-Appellant,
 v.                                                      No. 00-3035
 J.W. BOOKER, Warden,                              (D.C. No. 97-CV-3435)
                                                          (D. Kan.)
          Respondent-Appellee.




                            ORDER AND JUDGMENT *


Before BALDOCK, HENRY, and LUCERO, Circuit Judges. **


      Petitioner Floyd Canty, proceeding pro se, filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241 in federal district court challenging

federal prison disciplinary actions. The district court dismissed the petition but




      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, the panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2)(c); 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument.
granted Petitioner’s motions to proceed in forma pauperis on appeal.   1
                                                                           See 28

U.S.C. § 1915(a)(1). Petitioner appeals the dismissal. We exercise jurisdiction

pursuant to 28 U.S.C. § 1291,   2
                                    and affirm.

        Petitioner challenges a prison disciplinary conviction that deprived him of

good time credits and other privileges. While imprisoned at the United States

Penitentiary at Atlanta, Georgia, in 1997, Petitioner posted a newspaper article

without permission. He placed it near the duty station of the officer-in-charge

rather than in the approved location, a locked bulletin board case. The article

discussed sentencing disparities between crack and powder cocaine, the issue

which had triggered numerous disturbances at Bureau of Prisons institutions in

1995.

        Prison officials investigated the posting of the article, conducted a hearing,

and disciplined Petitioner. The incident report noted that a surveillance camera

recorded Petitioner posting the article. It also reported that immediately after the

posting, several inmates gathered around the article to read it. Further, Petitioner

admitted to posting the article. Petitioner received a copy of the incident report

and formal written notice of the charge of violating Code 299, a catchall


        We deny as moot Petitioner’s motion in the court of appeals to proceed in
        1

forma pauperis.
        2
         A certificate of appealability is unnecessary in this case because
Petitioner is a federal prisoner suing under 28 U.S.C. § 2241.    See McIntosh v.
United States Parole Comm’n , 115 F.3d 809, 810 n.1 (10th Cir. 1997).

                                            -2-
provision forbidding disruptive conduct. At the disciplinary hearing, Petitioner

called witnesses in his defense. The hearing officer found that Petitioner violated

Code 299, noting that the violation was most similar to Code 212, a provision

forbidding group demonstration. Accordingly, Petitioner lost 20 days of good

time credit, received 30 days of disciplinary segregation, lost 90 days of

commissary privileges, and received a disciplinary transfer recommendation.

Subsequently, Petitioner received a copy of the hearing officer’s factual findings.

      Petitioner filed a petition under 28 U.S.C. § 2241 alleging that the prison

disciplinary proceedings violated his due process rights. Specifically, he alleged

(1) he did not receive due process during the hearings, (2) Code 299 was too

broad to place him on notice that his conduct–posting a newspaper article–might

constitute a violation, and (3) the record did not support the hearing officer’s

conclusion that he committed a violation. In an order dated January 27, 2000, the

district court dismissed the petition, concluding that Petitioner received all of his

hearing rights, that the code provision provided adequate notice, and that at least

some evidence supported the disciplinary hearing officer’s factual finding.

      “Prison disciplinary proceedings are not part of a criminal prosecution, and

the full panoply of rights due a defendant in such proceedings does not apply.”

Wolff v. McDonnell , 418 U.S. 439, 556 (1974). When a prisoner faces the loss of

good time credits, due process requires that a prisoner receive the following


                                          -3-
hearing rights: “(1) advance written notice of the disciplinary charges; (2) an

opportunity, when consistent with institutional safety goals, to call witnesses and

present documentary evidence in his defense; and (3) a written statement by the

factfinder of the evidence relied on and the reasons for the disciplinary action.”

Superintendent, Mass. Correctional Inst. at Walpole v. Hill     , 472 U.S. 445, 454

(1985) (citing Wolff , 418 U.S. at 563-67). We have thoroughly reviewed the

petitioner’s brief, the record on appeal, and the district court’s orders. Because

Defendant has received all the process he was due, we affirm for substantially the

reasons set forth in the district court’s order of dismissal.

      AFFIRMED.

                                         Entered for the Court,



                                         Bobby R. Baldock
                                         Circuit Judge




                                           -4-